 


109 HR 4978 IH: Secure America Port Accountability Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4978 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Comptroller General to conduct a study on the extent to which security operations at United States seaports are managed by nationals of foreign countries and other related matters. 
 
 
1.Short titleThis Act may be cited as the Secure America Port Accountability Act of 2006.
2.Study and report by Comptroller General 
(a)StudyThe Comptroller General shall conduct a study on the following: 
(1)The extent to which security operations at United States seaports are managed by nationals of foreign countries, including— 
(A)an identification of the foreign countries involved; 
(B)the general responsibilities and authorities that the contracts accord to the foreign nationals; and 
(C)the extent to which the contracts make it possible for the foreign nationals to engage in activities that could impact on the security of the ports. 
(2)Any incident in which foreign nationals described in paragraph (1) have been charged with, or convicted of, criminal conduct involving security operations at United States seaports. 
(3)A review of United States contracts to manage or supply United States seaports, taking effect after December 31, 2001, with respect to the vulnerability of such seaports to threats to the national security of the United States, including an examination of— 
(A)the number of such contracts awarded, including the bid the number of international parties represented in the contracts; 
(B)the extent of oversight before the contract was awarded and during the length of the contract; and 
(C)the relationship, if any, between the security breaches at the United States seaports and the ownership or management of the seaports. 
(4)A review of the vulnerability of the ten largest United States seaports to threats to the homeland security of the United States, including threats involving enemy infiltration, cargo shipping, and passenger safety, among others. 
(b)ReportNot later than July 30, 2006, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the study required by subsection (a). 
 
